UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-K/A AMENDMENT NO. 1 [X] ANNUAL REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year ended June 30, 2009 [] TRANSITION REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission fle number 000-05391 METWOOD, INC. (Name of small business issuer in its charter) NEVADA 83-0210365 (State or other jurisdiction (IRS Employer of incorporation or organization) Identification No.) 819 Naff Road, Boones Mill, VA 24065 (Address of principal executive offices) (540) 334-4294 (Issuer's telephone number) Securities registered under Section 12(b) of the Exchange Act: None Securities registered under Section 12(g) of the Exchange Act: $0.001 Par Value Common Voting Stock (Title of Class) Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in Rule 405 of the Securities Act. Yes¨Nox Indicate by check mark if the registrant is not required to file reports pursuant to Section 13 or Section 15(d) of the the Act.Yes¨Nox Indicate by check mark whether the registrant (1) filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the past 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. YesxNo¨ Indicate by check mark if disclosure of delinquent filers pursuant to Item 405 of Regulation S-K (§229.405 of this chapter) is not contained herein, to the best of registrant's knowledge, in definitive proxy or information statements incorporated by reference in Part III of this Form 10-K or any amendment to this Form 10-K. Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer,” and “smaller reporting company” in Rule 12b-2 of the Exchange Act.(Check One): Large accelerated filer ¨Accelerated filer ¨ Non-accelerated filer ¨ (Do not check if a smaller reporting company)Smaller reporting company x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes¨Nox As of December 31, 2008, the aggregate market value of the 12,295,899 common shares outstanding (based upon the average of the bid price ($.23) reported on the Pink Sheets OTC Market) held by non-affiliates was $2,828,057. As of September 24, 2009, the number of shares outstanding of the registrant's common stock, $0.001 par value (the only class of voting stock), was 12,231,797 shares. 1 METWOOD, INC. AND SUBSIDIARY FORM 10-K TABLE OF CONTENTS Page PART I Item 1 Description of Business 3 Item 1A Risk Factors 4 Item 2 Properties 5 Item 3 Legal Proceedings 5 Item 4 Submission of Matters to a Vote of Security Holders 5 PART II Item 5 Market for Registrant's Common Equity, Related Stockholder Matters 5 and Issuer Purchases of Equity Securities Item 7 Management's Discussion and Analysis or Plan of Operation 5 Item 8 Financial Statements and Supplementary Data 7 Item 9 Changes in and Disagreements with Accountants on Accounting and 14 Financial Disclosure Item 9A Controls and Procedures 14 Item 9A(T) Controls and Procedures 15 Item 9B Other Information 15 PART III Item 10 Directors, Executive Officers and Corporate Governance 15 Item 11 Executive Compensation 16 Item 12 Security Ownership of Certain Beneficial Owners and Management 16 and Related Stockholder Matters Item 13 Certain Relationships and Related Transactions, and Director 17 Independence Item 14 Principal Accounting Fees and Services 17 PART IV Item 15 Exhibits and Financial Statement Schedules 17 Signatures 17 2 Table of Contents SPECIAL NOTE REGARDING FORWARD-LOOKING STATEMENTS This Annual Report on Form 10-K contains certain forward-looking statements within the meaning of the Private Securities Litigation Reform Act of 1995 with respect to the financial condition, results of operations, business strategies, operating efficiencies or synergies, competitive positions, growth opportunities for existing products, and plans and objectives of management.Statements that are not historical in nature and which include such words as "anticipate," "estimate," "should," "expect," believe," "intend," and similar expressions are intended to identify forward-looking statements for the purpose of the safe harbor provided by Section 21E of the Exchange Act and Section 27A of the Securities Act. PART I Item 1.Description of Business Business Development The company was incorporated under the laws of the State of Wyoming on June 19, 1969.Following an involuntary dissolution for failure to file an annual report, the company was reinstated as a Wyoming corporation on October 14, 1999.On January 28, 2000, the company, through a majority shareholder vote, changed its domicile to Nevada through a merger with EMC Energies, Inc., a Nevada corporation.The Plan of Merger provided for the dissenting shareholders to be paid the amount, if any, to which they would be entitled under the Wyoming Corporation Statutes with respect to the rights of dissenting shareholders.The company also changed its par value to $.001 and the amount of authorized common stock to 100,000,000 shares. Prior to 1990, the company was engaged in the business of exploring for and producing oil and gas in the Rocky Mountain and mid-continental areas of the United States.The company liquidated substantially all of its assets in 1990 and was dormant until June 30, 2000, when it acquired, in a stock-for-stock, tax-free exchange, all of the outstanding common stock of a privately held Virginia corporation, Metwood, Inc. ("Metwood"), which was incorporated in 1993.See Form 8-K and attached exhibits filed August 11, 2000.Metwood has been in the metal and metal/wood construction materials manufacturing business since 1992.Following the acquisition, the company approved a name change from EMC Energies, Inc. to Metwood, Inc. Effective January 1, 2002, Metwood acquired certain assets of Providence Engineering, PC ("Providence"), a professional engineering firm with customers in the same proximity as Metwood, paying $60,000 in cash and issuing 290,000 Metwood common shares to the two Providence shareholders (one of whom was also an officer and existing shareholder of Metwood prior to the acquisition).These shares were valued at the closing quoted stock price of $1.00 per share at the effective date of the purchase.On October 15, 2002, $15,000 additional cash was paid to one shareholder in exchange for the shareholder's surrender of 15,000 shares of Metwood stock, and $50,000 was paid to that shareholder in two installments of $25,000 each (on January 15 and April 15, 2004) for 275,000 shares.All of the originally issued 290,000 shares of Metwood stock were thus repurchased.The initial purchase transaction was accounted for under the purchase method of accounting. The consolidated company ("the Company," "We," "Us," "Our") provides construction-related products and engineering services to residential customers and contractors, commercial contractors, developers and retail enterprises. Principal Products or Services and Markets Metwood - Residential builders are aware of the superiority of steel framing vs. wood framing, insofar as steel framing is lighter; stronger; termite, pest, rot and fire resistant; and dimensionally more stable in withstanding induced loads.Although use of steel framing in residential construction has generally increased each year since 1980, many residential builders have been hesitant to utilize steel due to the need to retrain framers and subcontractors who are accustomed to a "stick-built" construction method where components are laid out and assembled with nails and screws.The Company's founders, Robert Callahan and Ronald Shiflett, saw the need to combine the strength and durability of steel with the convenience and familiarity of wood and wood fasteners. Our primary products and services are: ·Girders and headers ·Floor joists ·Floor joist reinforcers ·Roof and floor trusses and rafters ·Metal framing ·Square structural columns ·Garage, deck and porch concrete pourover systems ·Garage and post-and-beam buildings ·Engineering, design and custom building services Metwood manufactures light-gage steel construction materials, usually combined with wood or wood fasteners, for use in residential and commercial applications in place of more conventional wood products, which are inferior in terms of strength and durability.The steel and steel/wood products allow structures to be built with increased load strength and structural integrity and fewer support beams or support configurations, thereby allowing for structural designs that are not possible with wood-only products. Providence - Extensively involved in ongoing product research and development for Metwood, Providence also offers its customers civil engineering capabilities which include rezoning and special use submissions; erosion and sediment control and storm-water management design; residential, commercial, and religious facility site development design; and utility design, including water, sewer and onsite treatment systems.Providence's staff is familiar with construction practices and has been actively involved in construction administration and inspection on multiple projects. Providence also performs a variety of structural design and analysis work, successfully providing solutions for many projects, including retaining walls, residential framing, commercial building framing, light-gage steel fabrication drawings, metal building retrofits and additions, mezzanines, and seismic anchors and restraints. 3 Table of Contents Providence has designed numerous foundations for a variety of structures.Its foundation design expertise includes metal building foundations, traditional building construction foundations, atypical foundations for residential structures, tower foundations, and sign foundations for a variety of uses and applications. Providence has also designed and drafted full building plans for several applications.When subcontracting with local professional firms, Providence has the ability to provide basic architectural, mechanical, electrical, and detailed civil and structural design services for these facilities. Providence has reviewed designs by manufacturers for a variety of structures and structural components, including retaining walls, radio towers, tower foundations, sign foundations, timber trusses, light-gage steel trusses, and light-gage steel beams.This service enables clients to take generic designs and have them certified and approved for construction in the desired locality. Distribution Methods of Products and Services Our sales are primarily wholesale, directly to lumberyards, home improvement stores, hardware stores, and plumbing and electrical suppliers in Virginia and North Carolina.Metwood relies primarily on its own sales force to generate sales; additionally, however, the Company has distributors in Virginia, New York, Oklahoma, Arizona and Colorado and also utilizes the salespeople of wholesale yards stocking the Company's products as an additional sales force.We are an authorized vendor for Lowe's, Home Depot, 84 Lumber, Stock Building Supply, ProBuild, and many more.We have several stocking dealers of our square columns and reinforcing products.We will sell directly to contractors in areas where we do not have a dealer, but with our national dealer relationships,we typicallyhave a dealer to use.We are in discussions with national dealers who are interested in marketing the Company's products and expect to announce affiliations with these companies in the near future.Metwoodintends to continue expanding the wholesale marketing of its unique products to retailers, to increase to retailers, to increase dealer sales, and to license the Company's technology and products to increase its distribution outside of Virginia, North Carolina and the South. Status of Publicly Announced New Products or Services The Company has applied for four additional patents.More information will be provided once further research and development are performed. Seasonality of Market Our sales are subject to seasonal impacts, as our products are used in residential and commercial construction projects which tend to be at peak levels in Virginia and North Carolina between the months of March and October.Accordingly, our sales are greater in our fourth and first fiscal quarters.We build an inventory of our products throughout the winter and spring to support our sales season.Due to the seasonality of our local market, we are continuing our efforts to expand into markets that are not so seasonally impacted.We have shipped projects to Florida, Georgia, South Carolina, Arizona, Washington, and more.These markets have some seasonality, but increased exposure in these markets will help maintain stronger sales year round. Competition Nationally, there are over one hundred manufacturers of the types of products produced by the Company.However, the majority of these manufacturers are using wood-only products or products without metal reinforcement.Metwood has identified only one other manufacturer in the United States that manufactures a wood-metal floor truss similar to ours.However, we have often found that our products are the only ones that will work within many customers' design specs. Sources and Availability of Raw Materials and the Names of Principal Suppliers All of the raw materials we use are readily available on the market from numerous suppliers.The light-gage metal used by the Company is supplied primarily by Dietrich Industries, Marino-Ware, Telling Industries, Wheeling Corrugating, and Consolidated Systems, Inc.Our main sources of lumber are BlueLinx, Lowe's, 84 Lumber Company and Smith Mountain Building Supply.Gerdau Amersteel, Descosteel and Adelphia Metals provide the majority of our rebar.Because of the number of suppliers available to us, our decisions in purchasing materials are dictated primarily by price and secondarily by availability.We do not anticipate a lack of supply to affect our production; however, a shortage might cause us to pass on higher materials prices to our buyers. Dependence on One or a Few Major Customers For the fiscal year ending June 30, 2009, sales to Architecture-Planning & Development and Probuild East, LLC each accounted for approximately 10% of total sales; no other customer accounted for more than 7% of sales.In fiscal year ending June 30, 2008, sales to Probuild East, LLC accounted for approximately 12% of total sales, and 84 Lumber accounted for approximately 10% of total sales; no other customer accounted for more than 6% of sales. Patents The Company has nine U.S. Patents: U.S. Patent Nos. 5,519,977 and 7,347,031, "Joist Reinforcing Bracket," a bracket that reinforces wooden joists with a hole for the passage of a utility conduit.The Company refers to this as its floor joist patch kit. U.S. Patent No. 5,625,997, "Composite Beam," a composite beam that includes an elongated metal shell and a pierceable insert for receiving nails, screws or other penetrating fasteners. U.S. Patent No. 5,832,691, a continuation in part of U.S. Patent No. 5,625,997, "Composite Beam," a composite beam that includes an elongated metal shell and a pierceable insert for receiving nails, screws or other penetrating fasteners. U.S. Patent No. 5,921,053, "Internally Reinforced Girder with Pierceable Nonmetal Components," a girder that includes a pair of "c"-shaped members secured together so as to form a hollow box which permits the girder to be secured within a building structure with conventional fasteners such as nails, screws and staples. U.S. Patent Nos. D472,791S; D472,792S; D472,793S; and D477,210S, all modifications of Metwood's Joist Reinforcing Bracket, which will be used for repairs of wood I-joists. Each of the above-mentioned patents was originally issued to the inventors and Company founders, Robert Callahan and Ronald B. Shiflett, who licensed these patents to us. Need for Government Approval of Principal Products Our products must either be sold with an engineer's seal or applicable building code approval.The Company's chief engineer has obtained professional licensure in several states, which permits products not building code approved to be sold and used with his seal.We expect his licensure in a growing number of states to greatly assist in the uniform acceptability of our products as we expand to new markets. Currently, we are seeking International Code Council ("ICC") code approval on our joist reinforcers and beams.Once that approval is obtained, our products can be used in all fifty states and will eliminate the need for an engineer's seal on individual products.To date, the Company's 2x10 floor joist reinforcer has received both Bureau Officials Code Association approval (2001) and ICC approval (2004). Time Spent During the Last Two Fiscal Years on Research and Development Activities Approximately fifteen percent of our time and resources have been spent during the last two fiscal years researching and developing our metal/wood products, new product lines, and new patents. Costs and Effects of Compliance with Environmental Laws We do not incur any costs to comply with environmental laws.We are an environmentally friendly business in that our products are fabricated from recycled steel. Number of Total Employees and Number of Full-Time Employees We had twenty-six employees at June 30, 2009, twenty-four of whom were full time. Item 1A.Risk Factors Our business is subject to various risks, including those described below.You should carefully consider the following risk factors and all other information contained in this Form 10-K.If any of the following events or outcomes actually occurs, our business, operating results, and financial conditions would likely suffer. Changing economic conditions could materially adversely affect us - Our operations and performance depend significantly on regional and national economic conditions and their impact on levels of spending by our customers and end users.Currently, those economic conditions have deteriorated and may remain depressed for the foreseeable future.These changing economic conditions could have a material adverse effect on demand for our products and on our financial condition and operating results. 4 Table of Contents Current volatility and disruption in the capital and credit markets may continue to exert downward pressure on our stock price - The capital and credit markets have been experiencing extreme volatility and disruption over the past year.Stock markets in general, and our stock price in particular, have experienced significant volatility over the past year.Our stock recently traded at historic lows.In the future, there can be no assurance that price volatility in the stock markets in general will abate or that our stock price in particular will rise.Additionally, the volatility in the credit markets could impact our ability to access new financing. We have a history of operating losses and may incur future losses - We incurred a net loss of $168,304 for the fiscal year ended June 30, 2009 and $30,825 for the year ended June 30, 2008, although we made net profits in the preceding two fiscal years ($212 thousand in fiscal 2007 and $171 thousand in fiscal 2006).Our ability to generate significant revenues and maintain profitability is dependent in large part on our ability to expand our customer base; increase sales of our products to existing customers; manage our expense growth; enter into additional supply, license and collaborative arrangements; and successfully manufacture and commercialize products incorporating our technologies in new applications and in new markets. Item 2.Properties During the year ended June 30, 2005, we sold our facilities to a related party for $600,000 and subsequently leased the facilities back under a long-term lease agreement.We now lease our facilities in Boones Mill, Virginia, which consist of corporate offices, warehouses, a garage/vehicle maintenance building, and other multi-use buildings.The condition of these buildings is very good. We do not invest in real estate or interests in real estate, real estate mortgages or securities of or interests in persons primarily engaged in real estate activities and therefore have no policies related to such investments. Item 3.Legal Proceedings We are not a party to any legal proceedings, nor, to the best of our knowledge, are any such proceedings threatened or contemplated. Item 4.Submission of Matters to a Vote of Security Holders No matter was submitted to a vote during the year. PART II Item 5.Market for Common Equity and Related Stockholder Matters Because there is no active trading market for Metwood, Inc. common stock, it is difficult to determine the market value of the stock.Based on the best bid price for our common stock at August 27, 2009 of $.07 per share (best asking price of $1.80), the market value of shares held by non-affiliates would be $856,226.There are no preferred shares authorized. Our common stock is currently listed on the Pink Sheets OTC Market under the symbol "MTWD.PK."Until March 2009, our common stock was listed on the OTC Bulletin Board of the National Association of Securities Dealers ("NASD") under the symbol "MTWD.OB." The following table sets forth high and low bid information for each full quarterly period within the two most recent fiscal years.These over-the-counter market quotations reflect inter-dealer prices, without retail mark-up, mark-down or commission and may not necessarily represent actual transactions. Year Ended June 30, 2009 High Bid First Quarter Second Quarter Third Quarter Fourth Quarter Year Ended June 30, 2008 First Quarter Second Quarter Third Quarter Fourth Quarter Holders The approximate number of holders of record of our common stock as of August 27, 2009was 1,104.This number does not include an indeterminate number of stockholders whose shares are held by brokers in street name.The number of stockholders has been substantially the same during the past ten years. Dividends Per the negative covenants in our line-of-credit agreement, we are restricted from paying dividends when any debt remains outstanding on the lines.We have not paid any dividends on our common stock and do not intend to pay dividends in the foreseeable future. Item 7.Management's Discussion and Analysis of Financial Condition and Results of Operation Financial Condition We anticipate that the next twelve months will be a period of continued growth as we seek to further expand our presence in new markets throughout the United States through increased numbers of distributors, licensees and dealers.ICC code approval is being sought for the Company's joist reinforcers and beams and is expected to be obtained within the coming fiscal year.If this approval is obtained, product marketability would be greatly enhanced and would likely lead to higher demand. Higher product demand would likely increase the need for more capital as inventory requirements grew, which could be met through borrowing or a stock offering.No decision has been made at the present time, however, as to which means might be used to raise capital. 5 Table of Contents Results of Operations Below are selected financial data for the years ended June 30, 2009 and 2008: Revenues $ 3,197,159 $ 4,510,200 Net loss Net loss per common share ** Weighted average common shares outstanding At June 30, 2009 and 2008: Total assets $ 2,357,044 $ 2,980,112 Working capital $ 1,550,213 $ 1,692,794 Shareholders' equity $ 2,189,431 $ 2,355,576 **Less than $.01 No dividends have been declared or paid during the periods presented. Revenues and Cost of Sales - Consolidated gross sales decreased $1,313,041, or 29%, for the year ended June 30, 2009 ("fiscal 2009") compared to the year ended June 30, 2008 ("fiscal 2008").Construction sales consisted of product sales, engineering, delivery and installation fees.Engineering sales consisted of fees for engineering services.Gross profit decreased $564,969 (36%) from fiscal 2008 to fiscal 2009. The sales decline for fiscal 2009 versus 2008 reflects a general downtown in the building industry.Although we have sold product in over twenty-five states since July 2007, our local market is down more than 30%.The potential for increased sales volume as the Company goes forward is enhanced by the fact that we are now an authorized fabricator for the Dynatruss light-gage steel truss system, begun in March 2008. Cost of sales decreased $748,072 overall (25%) in fiscal 2009 compared to fiscal 2008.On the construction side, cost of sales decreased $697,163 (26%), while cost of engineering sales declined $50,909 (22%).The decline in construction costs was proportional to the decline in sales for the same period.The decrease in cost of engineering sales for fiscal 2009 over 2008 was significantly more than would be expected for the relatively small sales decrease, primarily because of savings in payroll costs and reimburseable project costs. Administrative expenses - These costs decreased $353,413, or 21%, to $1,292,596 in fiscal 2009 from $1,646,009 in fiscal 2008.The decrease was due primarily to lower advertising and marketing, insurance, payroll costs, and research and development expenses. Other Income (Expense) - Other income in fiscal 2009 was $13,977 (73%) higher than fiscal 2008.The increase resulted primarily from higher customer finance charges as well as increased gain in 2009 compared to 2008 in the sale of business assets Income Taxes - In fiscal 2009 we recorded an income tax benefit of $85,076 compared to a tax benefit of $24,977 in fiscal 2008.An income tax benefit was recognized in both fiscal years because, in addition to the book loss experienced, temporary ("timing") differences between book and tax income gave rise to a higher tax loss, which will be fully carried back to prior years. We decreased our deferred tax liability by $39,244 in 2009 due to a turnaround of deferred taxes previously recorded.The primary components of the deferred tax liability relate to timing differences between book and tax depreciation and the treatment of goodwill amortization. Liquidity and Capital Reserves - Cash flows provided by operations in fiscal 2009 were $348,015 versus $29,601 in fiscal 2008, a change of $318,414.The increase in cash flows from operations was primarily attributable to decreases in accounts receivable and in inventory.We also used approximately $68,000 for capital improvements and purchases of fixed assets.Financing activities in fiscal 2009 used $147,839 compared to $162,888 provided in fiscal 2008.The main use of funds in 2009 was a repayment of $150,000 under our line-of-credit agreement, while funds in 2008 provided through financing activities resulted from a net increase in borrowings under our line-of-credit agreement of $125,000. We have historically funded our cash needs through operating income and credit line draws as needed.We will continue to rely on sales revenue as our main source of liquidity and will incur debt primarily to fund inventory purchases as sales growth produces increased product demand.Liquidity needs that cannot be met by current sales revenue may also arise in certain unusual circumstances such as has previously occurred when rain and snow significantly slowed construction activity and resulted in a corresponding decline in demand for our products.In those circumstances, debt may be added to meet our fixed costs and to maintain inventory in anticipation of a spurt in product demand that generally occurs once a weather-related slowdown has ended. On a long-term basis, we also anticipate that product demand will increase considerably as we continue to expand our marketing and advertising campaign, which may include the use of television, radio, print and internet advertising.Efforts are well underway to increase the number of out-of-state sales representatives/brokers who will market our products throughout the country.As sales increase, we can add a second shift to meet the additional product demand without having to use funds to expand our production facilities.If additional cash becomes necessary to fund our growth, we may raise this capital through an additional follow-on stock offering rather than taking on more debt.However, there can be no assurance that we will be able to obtain additional equity or debt financing in the future.If we are unable to raise additional capital as needed, our growth potential will be adversely affected, and we would have to significantly modify our plans. 6 Table of Contents Item 8.Financial Statements and Supplementary Data REPORT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM To the Board of Directors and Stockholders Metwood, Inc. and Subsidiary I have audited the accompanying balance sheets of Metwood, Inc. and Subsidiary (“The Company”) as of June 30, 2009 and 2008, and the related statements of operations, stockholders’ equity, and cash flows for the years ended June 30, 2009 and 2008.These financial statements are the responsibility of the company’s management. My responsibility is to express an opinion on these financial statements based on my audits. I conducted my audits in accordance with the standards of the Public Company Accounting Oversight Board (United States). Those standards require that I plan and perform the audit to obtain reasonable assurance about whether the financial statements are free of material misstatement. The company is not required to have, nor were we engaged to perform, an audit of its internal control over financial reporting.My audit included consideration of internal control over financial reporting as a basis for designing audit procedures that are appropriate in the circumstances, but not for the purpose of expressing an opinion on the effectiveness of the company’s internal control over financial reporting.Accordingly, I express no such opinion.An audit includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements. An audit also includes assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall financial statement presentation. I believe that my audits provide a reasonable basis for my opinion. In my opinion, the financial statements referred to above present fairly, in all material respects, the financial position of Metwood, Inc. and Subsidiary as of June 30, 2009 and 2008, and the results of its operations and its cash flows for the years ended June 30, 2009 and 2008 in conformity with accounting principles generally accepted in the United States of America. /s/ Traci J. Anderson, CPA Traci J. Anderson, CPA Huntersville, NC September 24, 2009 7 Table of Contents METWOOD, INC. AND SUBSIDIARY CONSOLIDATED BALANCE SHEETS JUNE 30, 2 June 30, 2009 2008 ASSETS Current Assets Cash and cash equivalents $ 199,868 $ 67,880 Accounts receivable, net 383,673 535,799 Inventory 912,169 1,492,924 Recoverable income taxes 90,533 45,955 Prepaid expenses 49,239 53,184 Total current assets 1,635,482 2,195,742 Property and Equipment Leasehold improvements 169,492 174,385 Furniture, fixtures and equipment 101,319 86,341 Computer hardware, software and peripherals 211,861 197,817 Machinery and shop equipment 403,731 407,103 Vehicles 378,141 369,451 Land improvements 38,741 - 1,303,285 1,235,097 Less accumulated depreciation (834,811 ) (703,815 ) Net property and equipment 468,474 531,282 Goodwill 253,088 253,088 TOTAL ASSETS $ 2,357,044 $ 2,980,112 LIABILITIES AND STOCKHOLDERS' EQUITY Current Liabilities Accounts payable $ 57,430 $ 290,315 Accrued expenses 27,839 26,633 Bank line of credit - 150,000 Customer deposits - 36,000 Total current liabilities 85,269 502,948 Long-term Liabilities Deferred income taxes, net 82,344 121,588 Total long-term liabilities 82,344 121,588 Total liabilities 167,613 624,536 Stockholders' Equity Common stock ($.001 par, 100,000,000 shares authorized; 12,231,797 shares issued and outstanding at June 30, 2009) 12,232 12,091 Common stock not yet issued ($.001 par, 8,150 shares at June 30, 2009) 8 200 Additional paid-in capital 1,544,268 1,542,057 Retained earnings 632,923 801,228 Total stockholders' equity 2,189,431 2,355,576 TOTAL LIABILITIES AND STOCKHOLDERS' EQUITY $ 2,357,044 $ 2,980,112 See accompanying notes to consolidated financial statements. 8 Table of Contents METWOOD, INC. AND SUBSIDIARY CONSOLIDATED STATEMENTS OF INCOME FOR THE YEARS ENDED JUNE 30, 2 REVENUES Construction sales $ $ Engineering sales Gross sales Cost of construction sales Cost of engineering sales Gross cost of sales Gross profit ADMINISTRATIVE EXPENSES Advertising Construction/bidding data Depreciation Insurance Office expense Payroll expenses Professional fees Rent Research and development Telephone Travel Vehicle Other Total administrative expenses Operating loss ) ) Other income Loss before income taxes ) ) Income tax benefit ) ) Net loss $ ) $ ) Basic and diluted deficit per share $ ) ** Weighted average number of shares **Less than $.01 See accompanying notes to consolidated financial statements. 9 Table of Contents METWOOD, INC. AND SUBSIDIARY CONSOLIDATED STATEMENTS OF STOCKHOLDERS' EQUITY FOR THE YEARS ENDED JUNE 30, 2 Common Common Common Common Shares Not Shares Not Additional Shares Shares Yet Issued Yet Issued Paid-in Retained (000s ) ($.001 Par) (000s
